NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                         DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

LUIS ALBERTO ESPINOZA-GOMEZ,                     No. 13-72783

               Petitioner,                       Agency No. A099-471-026

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Luis Alberto Espinoza-Gomez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Espinoza-Gomez

failed to establish that he was or would be harmed by gang members on account of

an imputed political opinion. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th

Cir. 2009) (the REAL ID Act “requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”). Thus, Espinoza-Gomez’s

asylum and withholding of removal claims fail. See Dinu v. Ashcroft, 372 F.3d
1041, 1045 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                         2                                   13-72783